Citation Nr: 0942572	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for low back strain. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1976 to 
March 1980 and February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  In pertinent part of the February 2006 
decision, the RO denied service connection for low back 
strain, hypertension, and schizophrenia.

The issue of service connection for a psychiatric disorder is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.   The competent medical evidence of record does not 
support a finding that low back strain was first manifested 
in service or is otherwise related to active duty service.

3.  The competent medical evidence of record does not support 
a finding of a current diagnosis of hypertension.  


CONCLUSIONS OF LAW

1.  Low back strain is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  The Veteran does not have hypertension that is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
August 2004 and October 2005 correspondences. These letters 
detailed to elements of a service connection claim, described 
the evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in a 
June 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has made multiple attempts to obtain all of the Veteran's 
service treatment records; however, National Personnel 
Records Center (NPRC) has stated that the Veteran's records 
are not available.  The Board notes that some of the 
Veteran's service treatment records from 1996 have been 
obtained.  If service records are presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where presumed destroyed while in 
custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

The RO also afforded the Veteran a VA examination in December 
2004.  The Board finds that a new VA examination is not 
warranted since VCAA does not require a VA medical 
examination unless the medical evidence of record is not 
adequate or sufficient for the appropriate legal action or 
unless there has been a material change in the disability.  
Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  There 
is no evidence nor did the Veteran or her representative 
assert that the December 2004 VA examination was not adequate 
or sufficient or that her claimed disabilities have been 
materially changed.  In addition, remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Strain 

The Veteran has asserted that she has a current low back 
disorder that is related to her military service; however, 
the Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  As 
noted above all of the Veteran's service treatment records 
are not of record; however, her service treatment records 
from 1996 did not reveal any diagnosis or treatment of low 
back strain.  In short, there is no record of any back 
problems during service or at separation.  

There was also no record of back problems for many years 
after separation.  A careful review of the Veteran's VA 
treatment records and private treatment records revealed that 
the first report of low back pain was in June 2004 when she 
was seen at the VA for diarrhea and abdominal pain.  It was 
noted that the Veteran's epigastric pain was sharp and 
radiated to her back.  This first complaint of low back pain 
was approximately 13 years after service and this lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

The Veteran's second complaint of low back strain was at the 
December 2004 VA examination.  It was noted that 6 months 
prior she quit her antipsychotics and antidepressants because 
they resulted in weight gain.  She also self reported a 
history of low back pain secondary to treatment for 
depression and schizophrenia following weight gain.  The VA 
examiner diagnosed the Veteran with a history of low back 
pain that was most likely secondary to weight gain.  

Thus, the Board finds that the Veteran has not been diagnosed 
with a chronic low back disability and that the two incidents 
of low back strain were related to an epigastric condition 
and to weight gain and to not any aspect of service.  
Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between claimed in-service 
injuries and the Veteran's claim for a low back disorder.  A 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis. 

Throughout the pendency of this appeal the Veteran has stated 
that her low back problems began while she was in service.  
However, the file contains no medical evidence to support 
such a finding.  Even at the December 2004 VA examination she 
reported a history of low back pain secondary to treatment 
for depression and schizophrenia following weight gain.  Lay 
statements made when medical treatment was being rendered may 
be afforded greater probative value.  These records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

The Board does not doubt the sincerity of the Veteran's 
belief that she developed a low back disorder from service.  
The Veteran could render an opinion as to having pain, or any 
other common symptom of a low back disorder, while she was in 
service.  However, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, back problems were not shown in service, at 
separation, or for many years after service; and the back 
problems that were first documented in 2004 have not been 
related to service.  Therefore, the preponderance of the 
competent evidence is against a finding that the Veteran's 
post-service low back strain is related to her military 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	
Hypertension

The Veteran asserts that she has a current diagnosis of 
hypertension that is related to her military service; 
however, the Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for hypertension.  As 
noted above all of the Veteran's service treatment records 
are not of record; however, her service treatment records 
from 1996 did not reveal any diagnosis or treatment of 
hypertension.  In short, there is no record of hypertension 
during service or at separation.  

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  However, a careful 
review of the Veteran's VA treatment records, VA examination, 
and private treatment records revealed that the Veteran does 
not have a diagnosis of hypertension for VA purposes.  Under 
38 C.F.R. § 4.10, Diagnostic Code 7101 Note 1 states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater.  In July 2004 the Veteran's 
blood pressure was 133/68 and in November 2004 it was 140/80.  
At the Veteran's December 2004 VA examination her blood 
pressure was 144/94 and she was diagnosed with borderline 
hypertension.  The Veteran reported a history of borderline 
hypertension secondary to her treatment for depression and 
schizophrenia following weight gain. 

The Board finds that borderline hypertension is not a 
diagnosis of hypertension under 38 C.F.R. § 4.10, Diagnostic 
Code 7101; therefore, the Board concludes that the Veteran 
does not have the disability of hypertension.  Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted above, the Veteran's service treatment records are 
not of record; however, the Board finds that even if she had 
a diagnosis of hypertension during service that is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  Existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  As discussed, the Veteran does not have the 
disability of hypertension. 

Even if one were to accept borderline hypertension as a 
disability, there is no evidence that her borderline 
hypertension is due to her periods of service.  There is no 
medical evidence on file that relates borderline hypertension 
to service.  As noted above, even the Veteran has stated that 
her borderline hypertension was secondary to her treatment 
for depression and schizophrenia following weight gain.  A 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Here, neither the existence of 
a disability (hypertension) nor a nexus to service are shown.  

In summary,  there is no evidence of hypertension during 
service or at separation and there is no evidence of a 
current diagnosis of hypertension.  The Veteran has not 
submitted evidence that she has a current diagnosis of 
hypertension for VA purposes and service connection cannot be 
granted if the claimed condition is not present.  While the 
doctor diagnosed the Veteran with borderline hypertension no 
doctor has related this diagnosis to any aspect of service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for low back disorder is denied. 

Service connection for hypertension is denied. 


REMAND

A careful review of the Veteran's claims file revealed that 
further development is warranted on the issue of service 
connection for schizophrenia. 

The Veteran's private treatment records and VA treatment 
records revealed that she has a current diagnosis of 
schizophrenia and has been repeatedly hospitalized for her 
schizophrenia.  In December 2000 the Veteran was found to be 
unfit for Reserve Service because of recent acute psychiatric 
hospital admissions in February 2000, May 2000, and October 
to December 2000 for paranoid type schizophrenia.  During a 
weekend drill for reserve service the Veteran was taken to 
Walter Reed Army Medical Center and was diagnosed with 
psychosis.  The Board notes that service connection may be 
granted for injury or disease incurred while on Active Duty 
for Training (ACDUTRA);  full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
01(22).  However, service connection may be granted for 
injuries incurred while on Inactive Duty for Training, but 
not for disease; INACDUTRA is defined as other than full-time 
training performed by Reserves.  38 U.S.C.A. § 101(23).  

While the Veteran had a VA examination in  December 2004, and 
she was diagnosed with a history of depression and paranoid 
schizophrenia, the VA examiner did not opine as to whether 
her diagnoses were related to either of the Veteran's periods 
of active service.  Therefore, the Board finds that the RO 
should arrange for the Veteran to undergo a VA examination to 
determine the nature and likely etiology of any psychiatric 
disability, to include schizophrenia.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that she 
may submit evidence to support her claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of her schizophrenia.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is asked to provide a 
diagnosis for any psychiatric disorder 
found.  The VA examiner should opine as 
to whether any psychiatric disability 
diagnosed, is at least as likely as not 
related to either period of the Veteran's 
active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the remaining claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC) and provide the Veteran and 
her representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.   



					
	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


